Title: To Thomas Jefferson from John Jay, 16 May 1788
From: Jay, John
To: Jefferson, Thomas


          Office for Foreign Affairs [New York], 16 May 1788. Since his last of 24 Apr. 1788, has received no letters from TJ, and there has been no event of importance “except the Accession of Maryland to the Number of the States which have adopted the proposed Constitution. Until that business is concluded I apprehend that our national Affairs will continue much at a Stand.” Barlow brings this and a packet of newspapers.
        